Title: To George Washington from Gideon Wanton, 31 May 1790
From: Wanton, Gideon
To: Washington, George


Newport [R.I.] 
May it please your Excellency.May 31th 1790 
For two years past I have been elected by the General Assembly of this State, Naval Officer for this port and District of Newport, and at present hold that Office, but as that appointment ceases by the adoption of the new Constitution, I humbly supplicate your Excellency’s interposition for my continuance in the same, being altogether unacquainted with every Gent. who has a Seat in Congress I conceive that will be my excuse for an immediate Application to your Excellency.
Pardon me Sr for informing you that I am the Son of Gideon Wanton Esq; deced, many years Governor here previous to American Independency, that I am now advanced in life and my Fortune by a concourse of unfavourable Events far from splendid, and that during the time of my officiating under this State, I have discharged the trust reposed in me to the Satisfaction of the Publick, and if it shall please Your Excellency to promote my continuance in that Office, it shall be my earnest endeavour to discharge the same with all Fidelity, and ever to acknowledge, that I am with due respect Sr Your Excellys most obedient, obliged & humble Servt

Gideon Wanton

